United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2716
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Larry Darnell Williams,                  *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 17, 2008
                                 Filed: April 15, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

COLLOTON, Circuit Judge.

       A jury convicted Larry Darnell Williams of two counts of possession of cocaine
base with intent to distribute, one count of conspiracy to possess and distribute fifty
grams or more of cocaine base, and one count of unlawful possession of a firearm as
a previously convicted felon. The district court1 sentenced Williams to 360 months’
imprisonment. He appeals his conviction, alleging that he was denied effective
assistance of counsel, and his sentence, alleging that it is unreasonable. We affirm.


      1
        The Honorable Michael J. Davis, Chief United States District Judge for the
District of Minnesota.
                                           I.

        According to testimony at trial, Williams was arrested on January 17, 2004,
after fleeing a parking lot where officers heard gunshots. Officers brought Williams
to the Hennepin County Jail and discovered 1.95 grams of cocaine base, commonly
know as “crack cocaine,” in his pants pocket. Williams was released, and on May 19,
2004, officers received a tip that Williams was in a bar wearing a bulletproof vest.
When officers approached Williams, he fled, at first in his car, and then later on foot.
During the chase, Williams was carrying a clear plastic bag. At the time of his arrest,
he no longer had the bag, but a bag was discovered in a location where Williams had
stopped and leaned down during the chase. The bag contained nineteen individually
wrapped rocks of crack. On July 9, 2004, a Buick Riviera shared by Williams and his
girlfriend, Nunziata Williams, was repossessed while they were at a St. Paul
nightclub. The repossession company discovered a .45 caliber handgun with a laser
sight in the car. Nunziata testified that the gun belonged to Williams, and that he
often carried it with him.

       A federal grand jury first charged Williams in July 2004, and the case
proceeded to trial on a second superseding indictment filed in February 2005. The
indictment included seven counts: (1) conspiracy to possess and distribute crack
cocaine, (2) possession of crack cocaine with intent to distribute on January 17, 2004,
(3) possession of crack cocaine with intent to distribute on May 19, 2004, (4)
possession of a firearm in furtherance of a drug trafficking crime on January 17, 2004,
(5) unlawful possession of a firearm as a previously convicted felon on January 17,
2004, (6) possession of a firearm in furtherance of a drug trafficking crime from
March to July 2004, and (7) unlawful possession of a firearm as a previously
convicted felon from March to July 2004. On March 10, 2005, on motion of the
government, the court dismissed Counts 4 and 5, pertaining to the possession of a
firearm on January 17, 2004. The government explained that it sought to dismiss the



                                          -2-
charges in light of “[i]nvestigation conducted subsequent to the return of” the
February indictment.

      Williams retained private counsel, Calandra Harris. On December 10, 2004,
before the government had moved to dismiss the firearms charges relating to January
17, 2004, Harris spoke with her client by telephone. Williams and Harris discussed
a potential defense witness, Quinn Tucker. Tucker, who also was a client of Harris,
had informed Harris that he had fired the shots that attracted the attention of police on
January 17.

       Trial began on March 10, 2005. Harris informed the district court that Williams
had just given her a list of witnesses, including Tucker, whom he wished to call.
Harris informed the court that she did not think Tucker would be “beneficial” to
Williams’s case, and that calling Tucker would create a potential conflict of interest
because she represented Tucker as well. The court ruled that Harris could not call
Tucker “as that name was just given to you an hour ago and was not supplied to the
Government in appropriate fashion under the rules and, more importantly, this is a
client that you’re representing that would cause a conflict.”

       After two days of trial, Williams asked to represent himself. The district court
warned Williams extensively about the dangers of self-representation, and asked him
to consult with Harris and reconsider his decision. After doing so, Williams repeated
his request, and the court granted it. The court gave Williams the opportunity to
present all the defense witnesses he wanted, directing the government to find those
who also appeared on the government’s witness list and instructing Williams to have
his private investigator find any others, including Quinn Tucker. Williams called five
witnesses, but not Tucker, before resting his case. The jury convicted Williams on
four out of the five charges, acquitting him on the charge of possessing a firearm in
furtherance of a drug trafficking crime.



                                          -3-
        Williams moved for a new trial on the basis of ineffective assistance of counsel,
alleging that Harris failed to interview or call three witnesses – Quinn Tucker, Travis
Mitchell, and Williams’s brother, Mario – and that Williams’s decision to proceed pro
se was not voluntary. The court denied this motion, finding that Williams’s waiver
of his right to counsel was voluntary, that Harris provided effective assistance, and
that, in any event, there was no prejudice from Harris’s failure to call the additional
witnesses. The court sentenced Williams to 360 months’ imprisonment, the bottom
of the advisory guideline range.

                                           II.

       Williams argues that the district court should have granted his motion for a new
trial on the ground that he was deprived of the effective assistance of counsel.
Williams argues that Harris’s performance as counsel was deficient and prejudicial
because she did not interview or call three witnesses: Quinn Tucker, Travis Mitchell,
and Williams’s brother, Mario. To establish ineffective assistance of counsel,
Williams must show that Harris’s performance fell below an objective standard of
reasonable competence and that this performance prejudiced him. Strickland v.
Washington, 466 U.S. 668, 687 (1984). We will consider this claim on direct appeal,
because the record has been fully developed, see United States v. Rice, 449 F.3d 887,
897 (8th Cir. 2006), and we review the court’s denial of the motion for new trial under
an abuse of discretion standard. United States v. Villalpando, 259 F.3d 934, 938 (8th
Cir. 2001).

       As to Tucker, we agree with the district court that Williams did not establish
that Harris’s failure to interview or call Tucker as a witness was objectively
unreasonable, or that Williams suffered prejudice. Williams asserts that Tucker would
have testified at trial that he, and not Williams, fired shots in the air on January 17,
2004, before police responded to the scene and arrested Williams. This assumption
is not borne out by Tucker’s testimony at a post-trial evidentiary hearing, but even if

                                          -4-
it were correct, the evidence posited by Williams does not create a reasonable
probability that he would have been acquitted. The evidence of shots fired on January
17 was offered only to show why police responded to the scene. Williams was not
tried on an offense involving possession of a firearm on January 17, and the
uncontradicted testimony at trial was that Williams possessed no weapon when he was
arrested. Thus, it was an objectively reasonable decision to refrain from further
interviewing or calling a witness who had no probative evidence to offer, and
Williams suffered no prejudice.

       We reject Williams’s contention that prejudice should be presumed because
Harris labored under a conflict of interest. Even assuming that a presumption of
prejudice might apply in these circumstances, see Winfield v. Roper, 460 F.3d 1026,
1039 (8th Cir. 2006), Williams has not identified a plausible alternative defense
strategy or tactic that Harris might have pursued, because Tucker had no probative
evidence to offer.

       Williams also claims that Harris was ineffective for failing to interview or call
Travis Mitchell. Williams asserts that Mitchell would have testified that Williams had
been thoroughly searched at the time of his arrest on January 17 arrest, and that such
testimony would have supported a defense theory that police planted crack cocaine in
his possession so that it could be discovered when he was booked at the jail. Harris’s
decision not to interview Mitchell must be examined based on the information
available to her at the time it was made. Parker v. Bowersox, 94 F.3d 458, 461 (8th
Cir. 1996). The district court credited Harris’s testimony that when she assumed
representation of Williams, a private investigator hired by Williams’s previous
attorney advised Harris that the investigator had attempted to interview Mitchell, but
that Mitchell had refused to give a statement. Particularly given that police reports of
the incident did not establish specifically that Mitchell had witnessed a search of
Williams, and that Williams had not alleged to Harris that the crack cocaine was
planted in his possession by police, it was objectively reasonable for Harris to refrain

                                          -5-
from making a second attempt to interview a witness who had been approached
already by the defense team. Williams also failed to call Mitchell as a witness at the
post-trial evidentiary hearing to establish what Mitchell’s testimony at trial might have
been, and we thus see no error in the district court’s conclusion that Williams also
failed to demonstrate prejudice.

       In his final contention regarding additional witnesses, Williams asserts that his
brother Mario could have testified that on the date that the Buick Riviera was
repossessed, Williams was not present when the car was driven to the club where it
was seized. According to Williams, this testimony would have supported an inference
that Williams had not been in the car that night, and that he had not possessed the
firearm that was found in the vehicle after it was repossessed. We agree with the
district court that Williams has not established deficient performance or prejudice.
Nothing in the record shows that Harris should have known to interview Mario.
Williams never told Harris that Mario had driven the Riviera on the night in question
or that the firearm in the car belonged to Mario. To the contrary, Williams told Harris
that the firearm belonged to Williams. Williams also did not mention Mario as a
potential witness until the first day of trial. At the post-trial evidentiary hearing,
Mario invoked the Fifth Amendment when asked about the relevant events, and
Williams has thus failed to demonstrate that Mario would have given favorable
testimony, or that Williams suffered prejudice from Harris’s failure to interview and
call Mario as a witness at trial.

        We also are not persuaded by Williams’s arguments that Harris’s representation
was ineffective because she did not spend enough time with him before trial, and that
the relationship between attorney and client broke down so completely that
ineffectiveness of counsel should be presumed. The district court found that Harris
and Williams “were in frequent contact, though [sic] brief telephone conversations,
until the last few weeks before trial,” and Williams has not demonstrated how further
communications would have resulted in alternate strategies or lines of investigation

                                          -6-
that would have created a reasonable probability of a different outcome at trial. See
Strickland, 466 U.S. at 694. The district court concluded, based on its observation of
trial, that Harris had represented Williams in an “able and professional” manner.
While there was evident tension between Harris and Williams, the Sixth Amendment
does not guarantee a “meaningful relationship” between attorney and client, see
Morris v. Slappy, 461 U.S. 1, 13-14 (1983), and we reject Williams’s argument that
his mistrust of Harris made her representation constitutionally ineffective.

       Finally, Williams argues that his decision to represent himself for part of the
trial was not voluntary because he was faced with the Hobson’s choice of proceeding
with ineffective counsel or no counsel at all. We have concluded, however, that
Harris was not ineffective, and a district court may properly require the defendant to
choose between adequate representation (though not by the defendant’s counsel of
choice) and self-representation. United States v. Mentzos, 462 F.3d 830, 839 (8th Cir.
2006). Williams’s claim that his waiver was involuntary is therefore unavailing.

                                         III.

      Williams also challenges his sentence, arguing that the district court did not
adequately consider his arguments for a downward variance. Williams contends that
the court should have addressed more fully his arguments that a difference of only two
grams of crack cocaine would have reduced his advisory guideline range significantly,
and that he is “barely a career offender.”

       We conclude that the district court adequately considered Williams’s arguments
for a variance, and adequately stated its reasons for the sentence it imposed. Where,
as here, the court elects to sentence within the advisory guideline range, its decision
“will not necessarily require lengthy explanation,” because “[c]ircumstances may well
make clear that the judge rests his decision upon the Commission’s own reasoning that
the Guidelines sentence is a proper sentence (in terms of § 3[5]53(a) and other

                                         -7-
congressional mandates) in the typical case.” Rita v. United States, 127 S. Ct. 2456,
2468 (2007). The district court here explained that it had considered Williams’s
sentencing memorandum, which set forth Williams’s contentions in mitigation of
punishment, but nonetheless decided to sentence Williams within the advisory range.
We are satisfied that the district court adequately considered Williams’s arguments.
See United States v. Sigala, 521 F.3d 849, 851-52 (8th Cir. 2008). We further
conclude that the district court’s statement of reasons for its judgment, which cited
Williams’s “serious, violent, and copious criminal history” as well as the seriousness
of the instant crimes, sufficiently explained the reasons for its chosen sentence.

                                  *       *       *

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -8-